194 F.2d 52
HAWLEY,v.UNITED STATES.
No. 4385.
United States Court of Appeals Tenth Circuit.
Jan. 7, 1952.

Luis D. Rovira, Denver, Colo., for appellant.
Eugene W. Davis, Asst. U.S. Atty., Topeka, Kan., for the United States.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order discharging a writ of habeas corpus and remanding Hawley to the custody of the Warden of the United States Penitentiary at Leavenworth, Kansas.


2
It having been made to appear to this court that on December 4, 1951, Hawley was discharged from the custody of the Warden of such Penitentiary on the expiration of the minimum of the sentence under which he was held, and that he is no longer in physical custody, and that the cause is, therefore, moot, on authority of Weber v. Hunter, 10 Cir., 137 F.2d 926; VanMeter v. Sanford, 5 Cir., 99 F.2d 511; Factor v. Fox, 6 Cir., 175 F.2d 626, 628; Biron v. Collins, 5 Cir., 145 F.2d 758, 759; and Wales v. Whitney, 114 U.S. 564, 569, 5 S. Ct. 1050, 29 L. Ed. 277, the appeal is dismissed.